Case 9:19-cv-81160-RS Document 171 Entered on FLSD Docket 02/21/2020 Page 1 of 6




                                      UNITED STATES DISTRICT COURT
                                      SOUTHERN DISTRICT OF FLORIDA
                                          CASE NO: 9:19-cv-81160-RS

  APPLE INC.,

         Plaintiff,
  v.

  CORELLIUM, LLC,

          Defendant.

   __________________________________/

    UNOPPOSED MOTION TO FILE EXHIBIT 1 TO CORELLIUM’S MOTION FOR
   RECONSIDERATION OF THE COURT’S ORDER TO ANSWER INTERROGATORY
                      AND PRODUCE DOCUMENTS

         Defendant, Corellium, LLC (“Defendant” or “Corellium”), pursuant Federal Rule of Civil

  Procedure 26(c), Local Rules 5.4 and 7.1 of the United States District Court for the Southern

  District of Florida, and Section 9 of the Southern District of Florida’s CM/ECF Administrative

  Procedures, respectfully moves this Court for an order authorizing the filing under seal of Exhibit

  1 to Corellium’s Motion for Reconsideration of the Court’s Order to Answer Interrogatory and

  Produce Documents (“Motion”), and in support thereof, states as follows:

                                                        BACKGROUND

         1.        On December 13, 2019, this Court entered a Stipulated Confidentiality and

  Protective Order [D.E. 50] (the “Protective Order”). The Protective Order exists to allow the

  parties to designate Protected Material pursuant to Protective Order ¶ 7.

         2.        On February 12, 2020, the Court issued two Orders, which included compelling

  Corellium to answer Interrogatory No. 15 as well as compelling Corellium to respond to the

  Requests pertaining to potential/denied customers. The Court, however, expressed on the record
                                                 COLE, SCOTT & KISSANE, P.A.
          ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 9:19-cv-81160-RS Document 171 Entered on FLSD Docket 02/21/2020 Page 2 of 6
                                                                                              CASE NO.: 9:19-CV-81160-RS


  that if Corellium provided documents to support its claim of extreme burden, the Court would

  reconsider its Orders.

         3.        Corellium has prepared its Motion in response.

         4.        Attached as Exhibit 1 to Corellium’s Motion is Corellium’s Notice of Serving

  Amended Answers to Plaintiff’s First Set of Interrogatories (“Amended Answers”).

         5.        Corellium’s Amended Answers have been designed “Confidential – Attorneys’

  Eyes Only” (“AEO”) as well as “Confidential” due to the highly confidential, proprietary, and

  trade secret information contained in therein.

         1.        Counsel for Apple has informed counsel for Corellium that Apple does not oppose

  Corellium’s Motion to File Exhibit 1 to Corellium’s Motion for Reconsideration of the Court’s

  Order to Answer Interrogatory and Produce Documents under seal.

         2.        Consistent with the Protective Order and Corellium’s confidentiality designations,

  Corellium moves to file under seal the entirety the Amended Answers, which are attached to

  Corellium’s Motion as Exhibit 1.

                                               MEMORANDUM OF LAW

  I.     Legal Standard

         “Unless otherwise provided by law, Court rule, or Court order, proceedings in the United

  States District Court are public and Court filings are matters of public record.” S.D. Fla. L.R.

  5.4(a). However, this right of access is not absolute and “requires a balancing of competing

  interests.” Chicago Tribune Co. v. Bridgestone/Firestone, Inc., 263 F.3d 1304, 1311 (11th Cir.

  2001) (citations omitted). In determining whether to seal a document, “courts must consider,

  among other factors, ‘whether allowing access would impair court functions or harm legitimate

                                                                    2
                                                 COLE, SCOTT & KISSANE, P.A.
          ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 9:19-cv-81160-RS Document 171 Entered on FLSD Docket 02/21/2020 Page 3 of 6
                                                                                              CASE NO.: 9:19-CV-81160-RS


  privacy interests, the degree of and likelihood of injury if made public, the reliability of the

  information, whether there will be an opportunity to respond to the information, whether the

  information concerns public officials or public concerns, and the availability of a less onerous

  alternative to sealing the documents.’” Huenefeld v. Nat’l Beverage Corp., No. 16-62881-CIV,

  2017 WL 4864594, at *1 (S.D. Fla. Oct. 25, 2017) (quoting Romero v. Drummond Co., 480 F.3d

  1234, 1245 (11th Cir. 2007)).

  II.    Good Cause Exists for the Court to Seal Exhibit 1

         In this instance, good cause exists to for this Court to seal Exhibit 1 to Corellium’s

  Response. In particular, Exhibit 1 is Corellium’s Amended Answers, which contain highly-

  confidential, proprietary, and trade secret information that must be protected from public viewing.

  As such, Corellium has designated the portions of Exhibit 1 as AEO as well as Confidential to

  ensure its confidentiality is kept. Accordingly, the same precautions are required of this Court to

  keep this sensitive information from the public’s reach. Therefore, due to the confidential,

  proprietary, and trade secret information contained in the Amended Answers, this Court must seal

  the information contained in Exhibit 1 to Corellium’s Response.

                                                         CONCLUSION

         Corellium respectfully requests the Court enter the proposed Order, attached hereto,

  permitting it to file Exhibit 1 to Corellium’s Motion for Reconsideration of the Court’s Order to

  Answer Interrogatory and Produce Documents under seal and ordering that the materials remain

  under seal through the final resolution of this matter, including during any period of appeal taken

  by any party to this case except as otherwise stated in the above referenced Protective Order, as

  ordered by this Court, or required by law:

                                        LOCAL RULE 7.1(A)(3) CERTIFICATION
                                                     3
                                                 COLE, SCOTT & KISSANE, P.A.
          ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 9:19-cv-81160-RS Document 171 Entered on FLSD Docket 02/21/2020 Page 4 of 6
                                                                                              CASE NO.: 9:19-CV-81160-RS


         Pursuant to Local Rule 7.1(a)(3), the undersigned counsel verifies that counsel for

  Defendant conferred via telephone calls with counsel for Plaintiff on January 21, 2020, regarding

  the relief sought herein, as well as via email on January 21, 2020. Plaintiff opposes the Motion and

  the relief requested herein.

  Dated: January 21, 2020                                         Respectfully submitted,




                                                            By: s/ Justin B. Levine
                                                                JONATHAN VINE
                                                                Florida Bar No.: 10966
                                                                JUSTIN LEVINE
                                                                Florida Bar No.: 106463
                                                                LIZZA CONSTANTINE
                                                                Florida Bar No.: 1002945

                                                                     COLE, SCOTT & KISSANE, P.A.
                                                                     Counsel for Defendant
                                                                     Esperante Building
                                                                     222 Lakeview Avenue, Suite 120
                                                                     West Palm Beach, Florida 33401
                                                                     Telephone (561) 383-9222
                                                                     Facsimile (561) 683-8977
                                                                     E-mail: jonathan.vine@csklegal.com
                                                                     E-mail: justin.levine@csklegal.com
                                                                     E-mail: lizza.constantine@csklegal.com


                                                                           and

                                                                   NORTON ROSE FULBRIGHT
                                                                   Counsel for Defendant
                                                                   2200 Ross Ave.
                                                                   Dallas, Texas 75201
                                                                   Telephone (214) 855-8000
                                                                   Facsimile (214) 855-8200
                                                                   Brett Govett, Pro hac vice
                                                                   E-mail: brett.govett@nortonrosefulbright.com
                                                                   Robert Greeson, Pro hac vice
                                                                   E-mail: robert.greeson@ nortonrosefulbright.com
                                                                    4
                                                 COLE, SCOTT & KISSANE, P.A.
          ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 9:19-cv-81160-RS Document 171 Entered on FLSD Docket 02/21/2020 Page 5 of 6
                                                                                              CASE NO.: 9:19-CV-81160-RS


                                                                   Jackie Baker, Pro hac vice
                                                                   E-mail: jackie.baker@nortonrosefulbright.com

                                             CERTIFICATE OF SERVICE

         IT IS HEREBY CERTIFIED that on January 21, 2020, the foregoing document was filed

  electronically with the Clerk of the Court using CM/ECF. It is also certified the foregoing

  document is being served on all counsel of record identified on the attached Service List in the

  manner specified, either via transmission of Notices of Electronic Filing generated by CM/ECF or

  by some other authorized manner, or a combination thereof, so as to comply with the requirements

  of Local Rule 5.4 and other applicable rules and procedures.



                                                         SERVICE LIST

  Martin B. Goldberg
  mgoldberg@lashgoldberg.com
  rdiaz@lashgoldberg.com
  Emily L. Pincow
  epincow@lashgoldberg.com
  gizquierdo@lashgoldberg.com
  LASH & GOLDBERG LLP
  100 Southeast Second Street
  Miami, FL 33131

  Kathryn Ruemmler (pro hac vice)
  kathryn.ruemmler@lw.com
  Sarang Vijay Damle (pro hac vice)
  sy.damle@lw.com
  Elana Nightingale Dawson (pro hac vice)
  elana.nightingaledawson@lw.com
  LATHAM & WATKINS LLP
  555 Eleventh Street NW, Suite 1000
  Washington, DC 20004

  Andrew M. Gass (pro hac vice)
  andrew.gass@lw.com
  LATHAM & WATKINS LLP
                                                                    5
                                                 COLE, SCOTT & KISSANE, P.A.
          ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 9:19-cv-81160-RS Document 171 Entered on FLSD Docket 02/21/2020 Page 6 of 6
                                                                                              CASE NO.: 9:19-CV-81160-RS


  505 Montgomery Street, Suite 2000
  San Francisco, CA 94111

  Jessica Stebbins Bina (pro hac vice)
  jessica.stebbinsbina@lw.com
  LATHAM & WATKINS LLP
  10250 Constellation Blvd., Suite 1100
  Los Angeles, CA 90067

  Attorneys for Plaintiff,
  Apple Inc.




                                                                    6
                                                 COLE, SCOTT & KISSANE, P.A.
          ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
